DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment filed Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 08/17/2021 and the Response and Amendment filed 11/29/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the objection to claim 15 has been withdrawn.
The status of the claims upon entry of the amendment filed 08/17/2021 was as follows:
Pending claims:				1-4, 6-8, 11, 12, and 15-25
Withdrawn claims: 				None
Previously cancelled claims: 		5, 9, 10, 13, and 14
Newly cancelled claims:			None
Amended claims: 				7
New claims: 					None

The status of the claims upon entry of the amendment filed 11/29/2021 currently stands as follows:
Pending claims:				1-4, 6-8, 11, 12, and 15-25
Withdrawn claims: 				None
Previously cancelled claims: 		5, 9, 10, 13, and 14
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					26
Claims currently under consideration:	1-4, 6-8, 11, 12, and 15-26
Currently rejected claims:			1-4, 6-8, 11, 12, and 15-26
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/25/2021 and 11/29/2021 have been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 8, 11, 12, 15, 16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon :application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178) in view of Toledo (US 8,877,280), Masciola (US 2014/0102986), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4).
Regarding claim 1, Lopez teaches a method of treating a vinegar product (corresponding to decolor vinegar by removing phenolic compounds) (page 173, column 1, paragraphs 1-
However, Masciola teaches a method of removing mercury contaminants from water (Abstract) by passing the liquid through at least two columns packed with GAC which may be coal-based ([0040]).  Toledo teaches a simple buffered (corresponding to neutralized) vinegar (column 6, lines 40-41) produced by neutralizing the acetic acid and adjusting the pH by addition of un-neutralized vinegar to yield a buffered vinegar (column 7, lines 17 – 46) which can be heated to produce a concentrated buffered vinegar (column 6, lines 66-67).  Panel teaches that activated carbon is the most common method used to decolor vinegar (page 3, paragraph 3) and is used in water treatment as well (page 3, paragraph 4).  It also teaches that activated carbon is produced from a number of sources including coal (page 2, paragraph 4 under “How Made”) and treatments produce different adsorption characteristics and mixed activated carbon from a variety of sources produce specific predictable qualities (page 14, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez by including passing the vinegar through at least two columns packed with GAC as taught by Masciola as Lopez discloses that the vinegar is discolored using packed columns to remove phenolic compounds, which are chemicals that can be adsorbed by activated carbon similar to mercury.  This disclosure would motivate a skilled practitioner to consult an additional reference such as Masciola to develop a suitable continuous operation for decolorizing vinegar using columns which preserves the 
It would have been obvious to a person of ordinary skill in the art to have modified the method of Lopez by including a simple or concentrated buffered vinegar as taught by Toledo.  Since Lopez discusses vinegar types broadly (page 173, column 1, paragraph 1), a skilled practitioner would be motivated to consult an additional reference for suitable types of vinegar in which the quality parameters will be preserved in the final product (page 1, column 1, paragraphs 1-2).
It would have been obvious for a person of ordinary skill in the art to have modified the column of Lopez to include GAC sourced from coal as taught by Panel.  Since Lopez discloses that activated carbon from different sources have varying degrees of decolorization capacity, a skilled practitioner would be motivated to consult an additional reference such as Panel in order to determine a suitable GAC that would have the adsorption capability to decolor the vinegar to the desired degree; therefore, the selection of coal as the GAC of one column renders the claim obvious.
Regarding claim 2, Toledo teaches a concentrated buffered vinegar that comprises 300 grain vinegar (column 6, lines 27-28) neutralized by a neutralizing agent (corresponding to sodium bicarbonate) (column 6, lines 40-41) and concentrated by heat (column 6, lines 66-67).  Toledo does not explicitly teach the pH of the vinegar to be adjusted to pH 5.6 but does teach the buffered vinegar as having an equimolar ratio of acetic acid to sodium acetate (column 7, lines 21-26) and that the pH of a solution with such a ratio would be 4.76 (column 4, lines 22-27).  The neutralized vinegar is presumed as having a pH of 7.  
Regarding claim 3, Toledo teaches a simple buffered vinegar that comprises 300 grain vinegar (column 6, lines 27-28) neutralized by a neutralizing agent (corresponding to sodium bicarbonate) (column 6, lines 40-41), but does not teach explicitly teach the pH of the vinegar to be adjusted to 6.0.  Toledo does teach the buffered vinegar as having an equimolar ratio of acetic acid to sodium acetate (column 7, lines 21-26) and that the pH of a solution with such a ratio would be 4.76 (column 4, lines 22-27).  The neutralized vinegar is presumed as having a pH of 7.  Toledo thus effectively teaches a range of pH values of from 4.76-7 depending on the amount of unreacted vinegar that is added back into the neutralized vinegar and such a range renders the claimed pH obvious.
Regarding claim 4, Panel teaches that activated carbon is produced from a number of sources including hardwood, grain hulls, and nut shells (page 2, paragraph 2 under “How Made”).
Regarding claim 7, Masciola teaches the two or more columns are plumbed in a series ([0040]).
Regarding claim 8, Lopez teaches the invention as disclosed above in claim 1, including the filter has a pore size of 0.45 microns (page 174, column 2, paragraph 4).  Although Lopez teaches the use of the filter in a batch process, it also discloses that filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration using the filter with the disclosed pore 
Regarding claim 11, Lopez teaches the invention as disclosed above in claim 1, including filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration can be applied to the effluent from the columns in a continuous system.  
Regarding claim 12, Lopez teaches the invention as disclosed above in claim 11, including the filter has a pore size of 0.45 microns (page 174, column 2, paragraph 4), which falls within the claimed range.  
Regarding claim 15, Masciola teaches the two or more columns are plumbed in a series ([0040]).
Regarding claim 16, Masciola teaches the two or more columns are plumbed in a series ([0040]), but does not specifically disclose the column filled with GAC to feed effluent to the column filled with GAC sourced from biomass.  However, the “selection of any order or performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04.IV.C.  Since the specification does not disclose any new or unexpected results stemming from the claimed flow of effluent, the arrangement of the columns is rendered obvious.
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 16, including the GAC is sourced from biomass such as hardwood (Panel, page 2, paragraph 2 under “How Made”).  It also teaches filtration is used in a semicontinuous operation to 
Regarding claim 20, Lopez teaches the invention as disclosed above in claim 16, including filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration can be used for the effluent from the columns in a continuous system.  Although Lopez does not teach the use of one more than one filter, the duplication of parts is obvious where no new or unexpected result is produced.  See MPEP 2144.04.VI.B.
Regarding claim 21, Panel teaches that activated carbon is produced from a number of sources including hardwood (page 2, paragraph 2 under “How Made”). 
Regarding claim 22, Panel teaches that activated carbon is produced from a number of sources including hardwood (page 2, paragraph 2 under “How Made”).
Regarding claim 23, Lopez teaches the invention as disclosed above in claim 1, including GAC can be sourced from coconut shells (Lopez, page 176, column 1, paragraph 2).
Regarding claim 24, Lopez teaches the invention as disclosed above in claim 1, including GAC can be sourced from olive pits (Lopez, page 174, column 2, paragraph 2).
Regarding claim 25, Lopez teaches the invention as disclosed above in claim 16, including GAC can be sourced from olive pits (Lopez, page 174, column 2, paragraph 2).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon: application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178) in view of Toledo (US 8,877,280), Masciola (US 2014/0102986), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4) as applied to claim 1 above, and further in view of Raskin (US 2011/0017663).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, but does not teach the vinegar product is pumped through the column at a flow rate sufficient to provide an empty bed contact time (EBCT) of at least about 70 minutes.
However, Raskin teaches a method of removing contaminants from water (Abstract) comprising pumping the water through one or more columns (corresponding to bioreactors 12, 14 formed of glass, fiber glass, epoxy-coated steel columns or other suitable materials) each comprising a bed of GAC ([0019]).  It also teaches the flow rate as being a result-effective variable to the extent that it may be manipulated in conjunction with the bed volume in order to achieve a particular EBCT ([0048] – [0049]).  As such, achieving a particular EBCT, such as at least 70 minutes, would be obvious to the extent increasing flow rate or bed volume would result in an increased EBCT.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez to include pumping the product through the columns at a flow rate as 
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 15, but does not teach the vinegar product is pumped through the column at a flow rate sufficient to provide an empty bed contact time (EBCT) of at least about 70 minutes.
However, Raskin teaches a method of removing contaminants from water (Abstract) comprising pumping the water through one or more columns (corresponding to bioreactors 12, 14 formed of glass, fiber glass, epoxy-coated steel columns or other suitable materials) each comprising a bed of GAC ([0019]).  It also teaches the flow rate as being a result-effective variable to the extent that it may be manipulated in conjunction with the bed volume in order to achieve a particular EBCT ([0048] – [0049]).  As such, achieving a particular EBCT, such as at least 70 minutes, would be obvious to the extent increasing flow rate or bed volume would result in an increased EBCT.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez to include pumping the product through the columns at a flow rate as taught by Raskin.  Since Lopez discloses continuous processing through the use of packed columns but does not disclose a suitable flow rate, a skilled practitioner would be motivated to consult an additional reference such as Raskin in order to determine a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon :application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178) in view of Toledo (US 8,877,280), Masciola (US 2014/0102986), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4) as applied to claim 15 above, and further in view of Helbig (US 2,620,926).
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 15, including the vinegar product being fed into activated carbon-packed columns in a continuous process (Lopez, page 177, column 2, paragraph 2) wherein the columns are arranged in a series (Masciola, [0040]), but does not teach the vinegar product is fed into a bottom section of the column filled with GAC sourced from coal and an effluent of the column filled with GAC sourced from coal is fed into a bottom section of the column filled with GAC sourced from wood or other type of biomass. 
However, Helbig teaches a method for treating liquids such as vinegar and water (column 5, lines 63-66) with activated carbon (column 1, lines 1-2) in a series of tanks wherein the liquid is fed into a bottom section of a first tank (corresponding to apparatus A) and an In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.IV.B.  Helbig does not specifically disclose the column filled with GAC sourced from coal to feed effluent to the column filled with GAC sourced from biomass.  However, the “selection of any order or performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04.IV.C.  Since the specification does not disclose any new or unexpected results stemming from the claimed flow of effluent, the arrangement of the columns is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the columns of Lopez to be bottom-fed as taught by Helbig.  Since Lopez discloses the use of columns in continuous processing, but does not teach a configuration of the tanks, a skilled practitioner would be motivated to consult an additional resource such as Helbig in order to determine a suitable configuration of the packed columns for passing the vinegar between the columns, rendering the claim obvious.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon: application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178) in view of Toledo (US 8,877,280), Masciola (US 2014/0102986), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4) as applied to claim 1 above, and further in view of Song (Song et al., “Application of Activated Carbon Modified by Acetic Acid in Adsorption and Separation of CO2 and CH4”, February 2-4, 2018, 2nd International Workshop on Advances in Energy Science and Environment Engineering (AESEE 2018)).
Regarding claim 26, Lopez teaches the invention as described above in claim 1, including increasing BET surface area, pore volume, and pore distribution by modifying GAC through oxidation and that other modification treatments have affected such physical characteristics so that more color was removed from vinegar (page 174, column 1, paragraph 5- column 2, paragraph 1).  Lopez noted that its modification treatment resulted in a decoloring efficiency of 96% which is similar to the 98% efficiency seen in powdered activated carbon and that it is seeking to provide GAC with an adsorption capacity of powdered carbon so that the vinegar decolorization process can be made continuous (page 177, column 2, paragraph 1; page 174, column 2, paragraph 1).  The prior art does not teach pre-wetting the GAC with vinegar prior to pumping the vinegar product through the columns.
However, Song teaches that activated carbon is applied widely as an adsorbent because of its pore structure, large specific surface area, and adsorption capacity (page 020056-1, paragraph 1) and that activated carbon was impregnated with 1, 5, 10, and 15 vol% acetic acid solutions (page 020056-2, paragraph 4) in order to produce modified activated 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez by pre-wetting the GAC with vinegar as taught by Song.  Since Lopez teaches increasing BET surface area, pore volume, and pore distribution by modifying GAC to provide GAC with an adsorption capacity of powdered carbon so that the vinegar decolorization process can be made continuous and discloses that its method resulted in a similar but slightly lower efficiency than that of powdered carbon, a skilled practitioner would be motivated to consult an additional reference such as Song in order to determine a suitable modification method that would result in GAC having an efficiency that was at least equal to that of powdered activated carbon, thereby rendering the claim obvious.

Response to Arguments filed 08/17/2021
Claim Objection: Applicant amended claim 7 to depend from claim 11, which fully addresses the objection; therefore, the objection is withdrawn.

Claim Rejections – 35 U.S.C.  §103 of claims 1-4, 7, 8, 11, 12, 15, 16, and 19-25 over Lopez, Toledo, Masciola, and Panel, as evidenced by Achaerandio; claims 6 and 18 over Lopez, Toledo, Masciola, Panel, and Raskin as evidenced by Achaerandio and Raskin; claim 17 over Lopez, Toledo, Masciola, Panel, and Helbig as evidenced by Achaerandio: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that (1) “the Examiner must explicitly provide a reason that would have prompted a person of ordinary skill in the art to combine the elements in the way the claimed invention does, with a reasonable expectation of success”; (2) a conclusion of prima facie obviousness must be supported by evidence from some objective teaching in the art or by knowledge generally available to one of ordinary skill; and (3) a showing that a person of ordinary skill would have possessed a reasonable expectation of success in practicing the claimed subject matter is needed to support a finding of obviousness since “the chemical arts are unpredictable and thus potential solutions are less likely to be genuinely predictable”.  Applicant stated that buffered vinegars and concentrated buffered vinegars are highly effective antimicrobials due to the presence of key functional constituents, acetate salts and acetic acid, and that the primary object of the present application was to remove undesirable flavor and color while retaining the key functional constituents.  Applicant argued that it was unpredictable as to whether the method of the prior art combination would result in a product having the same performance and key functional constituents as an untreated product (Applicant’s Remarks, page 8, paragraph 6- page 9, paragraph 2; page 9, paragraph 4- page 10, paragraph 2).
However, in response to point (2) above,  the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lopez taught the features of claim 1, except the method comprising pumping the vinegar product through two or more columns wherein one column is filled with GAC sourced from coal and another is filled with GAC sourced from wood or another type of biomass or that the vinegar product comprises a concentrated buffered vinegar or a simple buffered vinegar.  The secondary references Masciola, Toledo, and Panel were combined with Lopez to teach these remaining features.  Since Lopez discloses that the vinegar is discolored using packed columns to remove phenolic compounds, which are chemicals that can be adsorbed by activated carbon similar to mercury, a skilled practitioner would be motivated to consult Masciola in order to develop a suitable continuous operation for decolorizing vinegar using columns which preserves the filter material and gets the most use out of the carbon due to one column functioning as the lead column and another functioning as the polish column wherein the lead column becomes the polish column after a while of use (Masciola, [0040]).  Since Lopez discusses vinegar types broadly (page 173, column 1, paragraph 1), a skilled practitioner would be motivated to consult Toledo for suitable types of vinegar in which the quality parameters will be preserved in the final product (page 1, column 1, paragraphs 1-2).  Since Lopez discloses that activated carbon from different sources have varying degrees of decolorization capacity, a skilled practitioner would be motivated to consult Panel in order to determine a suitable 
Applicant also stated that “a prior art reference in a separate field of endeavor will not be considered analogous unless it is pertinent to the entire problem being solved” (Applicant’s Remarks, page 9, paragraph 3).
However, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” MPEP 2141.01(a) I.  Activated carbon is used for many purposes including to decolor vinegar and filter water, such that the field of endeavor may be fairly characterized as being filtering applications involving activated carbon.  Since Lopez discusses its use regarding vinegar; Panel discusses its use in many applications including vinegar and water filtration; Masciola and Raskin discuss its use in water filtration systems; and Helbig discusses its use in vinegar and water filtration, these cited prior art references are analogous art since they are in the field of activated carbon and its use in filtering aqueous solutions as is the claimed invention.  Furthermore, Toledo discusses vinegar which is analogous art since the claimed invention involves vinegar.  Since the prior art has been shown to teach all features of the claims, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791